Opinion by
Mr. Justice Mitchell,
The release was admissible under the plea of not guilty. By the strict letter of the Procedure Act of 1887 “ the only ple.a in the action of trespass shall be not guilty,” though the pleadings are to be “subject to the rules of the respective courts as to notice of special matter.” The rule of the court below prescribes that defences previously pleaded specially or given in evidence under equitable pleas, shall be admissible under tbe geueral issue upon notice given ten days prior to the trial.. This court does not interfere with the interpretation by the lower courts of their own rules, except in cases of plain mistake which has inflicted substantial injury on the party complaining. But here we. see no error. The present action in its nature is trespass on the case, and the legislature, in an effort, however misdirected, to get rid of technical distinctions by calling all actions ex delicto trespass, and limiting the plea to not guilty, certainly did not mean to tie them all down to the technical restrictions of that plea in that action at common law. In actions. on the case a release was admissible in evidence without being pleaded: 1 Chitty, Plead. 491 e; Greenwalt v. Horner, 6 S. & R. 71.
The further objection that the release was not admissible because in form it did not comply with the act of May 11, 1881,-P. L. 20, requiring copies of the application etc. to be attached to the policy, is sufficiently answered by the consideration that that act applies only to policies issued by insurance companies, and the relief association is not an insurance company but a, beneficial association, Com. v. Equitable Asso., 137 Pa. 412; N. W. Masonic Asso. v. Jones, 154 Pa. 99; nor does it issue insurance policies.
It is further objected, and this is the only substantial ques-. tion in the case, that the release was void as against public policjq and a number of cases are cited to show that a common carrier cannot make a valid contract against his own negligence. •It was quite unnecessary to go out of our own state for authority on that proposition; it is not questioned here any more than elsewhere, but it is wide of the point in this case. There is no provision exempting the company from liability for future negligence. The benefits, by the regulations of the relief association, become due to members whenever disabled by accident *134in the railroad company’s service, or by sickness or injury other than in the company’s service, without reference to the question of negligence at all. As these provisions include benefits in eases of accident pure and simple, of injury by the negligence of fellow workmen, and by the member’s own contributory negligence, it is apparent that they cover a wide field in which there is no liability of the railroad company at all. Such cases are probably a large majority of those occurring to railroad employees, and the association therefore is of the highest order of beneficial societies. But even in eases of injury through the company’s negligence'there is no waiver of any right of action that the person injured may thereafter be entitled to. It is not the signing of the contract but the acceptance of benefits after the accident that constitutes the release. The injured party therefore is not stipulating for the future, but settling for the past; he is not agreeing to exempt the company from liability for negligence, but accepting compensation for an injury already caused thereby. He may as well accept it in installments as in a single sum, and from an appointed fund to which the company has contributed, as from the company’s treasury as a result of litigation. The substantial feature of the contract which distinguishes it from those held void as against public policy is that the party retains whatever right of action he may have until after knowledge of all the facts, and an opportunity to make his choice between the sure benefits of the association or the chances of litigation. Having accepted the former he cannot justly ask the latter in addition. This feature of the case brings it on all fours with Graft v. R. R. Co., 8 Atlantic Rep. 206, where a release under similar circumstances was held to be a conclusive bar. There is no public policy which the contract can be said to transgress.
Judgment affirmed.